DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 8 of the Remarks dated 11/20/2021. Additionally, Ridings US 2005/0225720 and Alster et al. US 2003/022038 fails to disclose independent claim 1 and independent claim 11 in its entirety.
Specifically regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest a system for objective assessment comprising: “a clock providing time data that is associated with the viewing distances measured; viewing distances measured to calculate diopter hours to diagnose vision impairment risk, wherein the diopter hours is calculated as [(3 x hours of the time data associated with the viewing distances measured between 10cm < 50cm) + (2 x hours of the time data associated with the viewing distances measured between 50cm < 80cm) + (1 x hours of the time data associated with the viewing distances measured between 80cm < 100cm)]”, along with other claim limitations, is not disclosed or suggested by the prior art of record”. Claims 2-8 and 10 are allowable due to pendency on independent claim 1.
amended independent claim 11: The prior art of record does not disclose or suggest a method for objective assessment comprising: “a clock providing time data that is associated with the viewing distances measured; viewing distances measured to calculate diopter hours to diagnose vision impairment risk, wherein the diopter hours is calculated as [(3 x hours of the time data associated with the viewing distances measured between 10cm < 50cm) + (2 x hours of the time data associated with the viewing distances measured between 50cm < 80cm) + (1 x hours of the time data associated with the viewing distances measured between 80cm < 100cm)]”, along with other claim limitations, is not disclosed or suggested by the prior art of record”. Claims 12-17, 19, and 20 are allowable due to pendency on independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872                                                                                                                                                                                                        
/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872